Citation Nr: 1222169	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-49 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September to October 1982 and from February 2003 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In January 2012, the Board remanded this case for further evidentiary development.


FINDING OF FACT

Competent medical evidence demonstrates that diabetes mellitus has been controlled with insulin and a restricted diet; however, there is no evidence of regulation of his activities, any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, or any separate compensable complications of diabetes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court), are applicable to this appeal.  The Veteran's increased rating claim was received in September 2008.  He was notified of the general provisions of the VCAA in correspondence dated in December 2008 and January 2012.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his increased rating claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case was issued in April 2012.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VA must notify the Veteran as to how it determines the disability rating and effective date when a disability is found to be connected to service.  An additional notice as to this matter was provided in December 2008.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, VA treatment records, and private treatment records have been obtained and associated with his claims file.  The Veteran also underwent VA examinations in December 2008 and February 2012 to determine the nature and severity of his service-connected diabetes. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Law and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2011) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's diabetes mellitus, type II, is rated 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Factual Background and Analysis

The Veteran contends that his diabetes mellitus has worsened, and he, therefore, asserts that he is entitled to an initial rating in excess of 20 percent for diabetes mellitus.

In a July 2008 letter, M. R., M.D., reported that the Veteran has had diabetes since 2005, and atrial hypertension since 2005.  Lab reports included an HgA1c of 8.89.  Her impression was poorly controlled type II diabetes mellitus.  Her recommendation was to continue treatment for diabetes. 

During a December 2008 VA examination, the Veteran denied a history of hospitalization or surgery and denied episodes of hypoglycemia reaction or ketoacidosis.  The Veteran stated he was instructed to follow a restricted or special diet, but denied restrictions in ability to perform strenuous activities.  He also denied peripheral vascular disease, cardiac disease, visual disorders, neurovascular disease, peripheral neuropathy, diabetic nephropathy, skin disorder, gastrointestinal disorders, or genitourinary disorders.  After an examination, the diagnosis was diabetes, type 2.  The examiner further noted that the Veteran was unemployed but not retired and that he is looking for employment. 

During a February 2012 VA examination, the examiner reported the Veteran was treated with restricted diet, oral hypoglycemic agent and prescribed insulin more than one injection per day.  The examiner noted that he does not require regulation of activities as part of medical management of diabetes.  He visits his diabetes care provider less than two times per month.  He has not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions.  The Veteran does not have any recognized complications of diabetes.  The examiner noted that the Veteran's medical records were reviewed.  His medical treatment has been optimized due to an increase in his symptomatology.  His HgA1c started to decrease in response to aggressive treatment with insulin therapy until February 2011 when it started to increase again.  Current lab reports reflect an uncontrolled diabetes mellitus.  The Veteran stated it is not easy for him to be injecting himself twice daily since the syringe is long and it hurts at the point of insertion.  Nonetheless, the Veteran assured strict compliance with medical treatment and an effort to follow diet and exercise as prescribed.  

After careful review, the Board finds that the evidence does not support the assignment of an initial rating in excess of 20 percent for the Veteran's diabetes mellitus disability.  In this case, the objective medical evidence shows that the Veteran's diabetes mellitus requires insulin and some restrictions in his diet.  Under Diagnostic Code 7913 the Veteran is entitled to a 20 percent disability rating for treatment with insulin or an oral hypoglycemic agent and a restricted diet.  To be entitled to a 40 percent disability rating the Veteran must be treated with insulin as well as have restrictions on diet and exercise.  Further, during the February 2012 VA examination, the Veteran stated he has been trying to follow the diet and exercised as prescribed by his physician.  

The Board also notes that there is no evidence that the Veteran has had those factors that are criteria for a rating higher than 40 percent (episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations for diabetic care, visits at least twice monthly to a diabetic care provider, etc.).  As the criteria for the next higher rating (40 percent) for diabetes mellitus have not been met, it logically follows that criteria for an even higher rating (60 or 100 percent) likewise have not been met.

For all the foregoing reasons, the claim for entitlement to an initial rating in excess of 20 percent for diabetes mellitus must be denied.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the evidence of record does not support the assignment of a separate compensable rating for any condition related to the Veteran's diabetes as there is no evidence that any such complication exists.  See 38 C.F.R. § 4.229, Diagnostic Code 7913, Note (1) (2011).

The Board has considered whether the Veteran's diabetes presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ('[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.').  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide higher ratings for disability levels more severe than those shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and a rating under that schedule is therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In addition, there is no indication that the disorder has markedly interfered with employment or has required periods of hospitalization.  Consequently, referral for extraschedular consideration is not warranted.







ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


